IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT NASHVILLE

Michael Wood,                                             )    Docket No.: 2015-06-0078
           Employee,                                      )
v.                                                        )    State File Number: 7588-2015
Mac Constructors, LLC,                                    )
             Employer,                                    )    Chief Judge Kenneth M. Switzer
And                                                       )
Bridgefield Casualty Insurance Co.                        )
             Carrier.                                     )


        EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


        This matter came before the undersigned workers' compensation judge on the
Request for Expedited Hearing filed by the employee, Michael Wood, pursuant to
Tennessee Code Annotated section 50-6-239 (2014). The present focus of this case is the
compensability of an injury occurring during a physical confrontation between Mr. Wood
and an employee of another company. The central legal issue is whether this injury,
resulting from an assault, arose _primarily out of and in the course and scope of
employment. For the reasons set forth below, the Court finds that it did. The Court
grants additional medical benefits, but denies Mr. Wood's request for temporary
disability benefits. At this time, the Court cannot rule regarding reimbursement of past
medical bills. 1




1
 At the Expedited Hearing, the Court observed that its file contained copies of medical bills, and inferred that Mr.
Wood seeks reimbursement. However, the Court cannot rule on this request because the Dispute Certification
Notice does not list Mr. Wood's entitlement to past medical expenses as an issue for adjudication. (T.R. 3 at 2, 4.)
"Only issues that have been certified by a workers' compensation mediator within a dispute certification notice may
be presented to the workers' compensation judge for adjudication." Tenn. Code Ann. § 50-6-239(b)(l) (2014);
Dorsey v. Amazon. com, Inc., No. 2015-01-0017, 2015 TN Wrk. Comp. App. Bd. LEX IS _ , slip op. at 4 (Tenn.
Work. Comp. Bd. May 14, 2015).

                                                         1
                                               History of Claim
        Mr. Wood is a sixty-two year-old resident of Wilson County. (T.R. 1 at 1.) He
worked for employer, Mac Constructors (Mac), as a lowboy truck driver. !d. Mr. Wood
testified that, on January 15, 2015, his work truck had two flat tires. Mac's owner,
Richard McAdams, instructed him to go to Gateway Tire & Service Center in Franklin,
Tennessee to have them repaired. Mr. Wood took the tractor from his eighteen-wheeler
to Gateway.
        Shortly after his arrival, he explained to the tire technician, Taylor Wise, which
tires needed repair. He pointed out they were on the same axle and must be aligned in
such a way as to make checking the air pressure easier by placing the valve stems close
together. In response, Mr. Wise "come running up in my face," swore at him and told
him to leave the work area. Mr. Wise proceeded to ask Peter Hughes, Gateway's shop
foreman, to speak with Mr. Wood. Mr. Hughes told them both to stop using foul
language. He told Mr. Wood privately that Mr. Wise was acting "wirey" that day, and,
"We don't know what's wrong with him." In subsequent testimony, Mr. Hughes said he
did not remember, and then denied, making such statements. Mr. Hughes said he
overheard Mr. Wood using profanity. 2

        When the repairs were almost completed, Mr. Wood followed Mr. Wise from
inside the shop to the truck in the work area to obtain and sign a ticket verifYing the job's
completion. According to Mr. Wood, Mr. Wise waved the ticket at him but refused to
hand it to him. Mr. Wood reached for it, and their hands made contact. While Mr. Wood
looked away, Mr. Wise struck him from behind, knocking him, at least partially, to the
ground and briefly leaving him unconscious. He then "kneed" him in the face, placed
him in a headlock and dragged him to the side of the truck. Mr. Hughes came out of the
shop to the work area, and the altercation ceased. After another worker finished making
the repairs, Mr. Wood left.

       Mr. Wood testified he and Mr. Wise were not personal acquaintances, and he only
knew Mr. Wise through business transactions at gateway on Mac's behalf.
Approximately six times over three years, Gateway serviced Mr. Wood's trucks without
incident. Mr. McAdams terminated Mr. Wood following the incident. Mr. Wood denied
any issues with Mr. McAdams' customers, specifically Tumberry Homes, which Mr.
McAdams characterized in his subsequent testimony as a primary client. Mr. Wood
denied knowing an individual named "Dale Sullivan," and he did not recognize Mr.
Sullivan during his testimony. Mr. Wood admitted he knew fighting on the job was
improper, and denied that he cussed during the encounter with Mr. Wise.
        Mr. Wise's testimony presented a substantially differing factual scenario. He
stated that Mr. Wood appeared "very frantic" upon his arrival at Gateway, causing him to

2
 Mr. Hughes testified that he did not witness the actual altercation. The remainder of his testimony offered hearsay,
cumulative or irrelevant information, and therefore the Court does not recount it in this Order.

                                                          2
tell Mr. Hughes privately that they had a customer who was "not too happy." As Mr.
Wise wrote on the work receipt, Mr. Wood approached him, cussed, and pushed him.
Mr. Wise pushed him back "just to defend myself," and Mr. Wood fell to the ground,
tripping over his own feet. As Mr. Wood arose, Mr. Wise restrained him, while another
employee went to get Mr. Hughes. While waiting for Mr. Hughes to arrive, Mr. Wood
held a pen to Mr. Wise's throat, threatening to kill him. On cross-examination, Mr. Wise
stated he had not filled out the ticket yet, and that was why he did not immediately hand
it to Mr. Wood. He denied striking Mr. Wood, and insisted Mr. Wood tripped over his
own feet.
       Mac offered the testimony of Mr. Sullivan, a former Mac employee, to contradict
Mr. Wood's denial of a prior physical confrontation at work. He testified that, at some
time prior to the alleged date of injury, Mr. Wood placed his hands around his neck and
shook/shoved him for walking in front of him.
       Mr. McAdams testified that he spoke with Mr. Sullivan and Mr. Wood after the
altercation. He additionally related, without hearsay objections, two different verbal
confrontations involving Mr. Wood and employees of Turnberry Homes. After the first
altercation, he warned Mr. Wood to stop instigating conflicts with a major client, but not
after the second. Mr. McAdams later stated he gave Mr. Wood three prior warnings
about the potential for dismissal as a consequence for rules violations. On cross-
examination, Mr. McAdams stated he thought Mr. Wood received one written warning
but was not sure. He maintained the other warnings were verbal.

       Mr. McAdams also testified that, after the altercation with Mr. Wise, he told Mr.
Wood he must obtain permission from a physician to return to work. Mr. Wood
telephoned him approximately one week later, stating a physician released him. Rather
than inviting Mr. Wood back to work, Mr. McAdams terminated him.

       Mr. Wood sought unauthorized care at Summit Medical Center. (Ex. 1 at 2.) The
only record from this visit is a work excuse for January 17-18, 2015. !d. Although
neither party introduced a "Choice of Physicians" form into evidence, Mr. Wood
acknowledged on the Petition for Benefit Determination (PBD) that Mac provided a
panel. (T.R. 1 at 2.) Mac authorized medical care from February 2-6, 2015, at
Concentra. (Ex. 1 at 3-22.)

       Dr. William Dutton· wrote after the initial visit, "Patient states: 'gateway [sic]
employee assaulted me when I turned my head, knocked me out from behind when I was
coming to."' !d. at 3. Dr. Dutton placed him on restricted duty. !d. at 4, 5. Mr. Wood
saw Dr. Joseph Speake on February 4, 2014, who noted, "he states there was an
arguement [sic] at Gateway and next thing he knew he was getting kneed in the forarm
[sic] while trying to protect himself." !d. at 15. Dr. Speake continued the restrictions,
concluding that Mr. Wood could likely return to full duty in a week. !d. According to
Mr. Wood and the medical records, authorized providers never released him to return to
                                            3
work full-duty. Mr. Wood offered no testimony or medical records regarding his present
condition.

        Mac denied the claim on February 6, 20 15. (Ex. 5.) Mr. Wood filed a PBD
seeking medical and temporary disability benefits. (T.R.1 at 1.) The parties did not
resolve the disputed issues through mediation, and the Mediating Specialist filed a
Dispute Certification Notice. (T.R. 3.) This Court heard the matter on September 10,
2015. At the Expedited Hearing, Mr. Wood asserted the assault was work-related. Mac
countered that the encounter between Mr. Wood and Mr. Wise was "personal" and did
not arise primarily out of and in the course and scope of employment, thereby making the
injury noncompensable. Mac further argued that Mr. Wood's claim is barred because he
engaged in willful misconduct.

                              Findings of Fact and Conclusions of Law
        The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2014). The employee in a workers'
compensation claim has the burden of proof on all essential elements of a claim. Tindall
v. Waring Park Ass'n, 725 S.W.2d 935, 937 (Tenn. 1987)3 ; Scott v. Integrity Staffing
Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn.
Workers' Comp. App. Bd. Aug. 18, 2015). An employee need not prove every element
of his or her claim by a preponderance of the evidence in order to obtain relief at an
expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015
TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27,
20 15). At an expedited hearing, an employee has the burden to come forward with
sufficient evidence from which the trial court can determine that the employee is likely to
prevail at a hearing on the merits. !d.

       "Injury" is defined as "an injury by accident ... arising primarily out of and in the
course and scope of employment, that causes ... the need for medical treatment of the
employee." Tenn. Code Ann. § 50-6-102(13) (2014). The statutory requirements that an
injury arise out of and in the course of the employment are not synonymous "although
both elements exist to ensure a work connection to the injury for which the employee
seeks benefits." Blankenship v. Am. Ordnance Sys., 164 S.W.3d 350, 354 (Tenn. 2005).



3
 The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial interpretation of pre-
July 1, 2014 statutes, that it relied on specific statutory language no longer contained in the Workers' Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).

                                                          4
       An injury occurs in the course of employment if it takes place while the employee
was performing a duty he or she was employed to perform. Fink v. Caudle, 856 S.W.2d
952, 958 (Tenn. Workers' Comp. App. Panel 1993). Thus, the course of employment
requirement focuses on the time, place and circumstances of the injury. Saylor v.
Lakeway Trucking, Inc., 181 S.W.3d 314,318 (Tenn. 2005).
        In this case, the Court finds that Mr. Wood appeared steady, forthcoming,
reasonable and honest, which characteristics, according to the Tennessee Supreme Court,
are indicia of reliability. See Kelly v. Kelly, 445 S.W.3d 685, 694-695 (Tenn. 2014). Mr.
Wood credibly testified that he sustained injuries resulting from an assault that occurred
while performing a job duty in accordance with Mac's explicit instruction and securing a
necessary repair to his work truck. His testimony, Affidavit, and statements to physicians
within the medical records are consistent regarding the significant events. (Ex. 1 at 3,
15.) The Court finds Mr. Wood recounted the time, place and circumstances of the injury
in sufficient detail to establish it occurred in the course of his employment.
       Mac did not refute that Mr. Wood was at Gateway under its direction, or contest
the time and place of the injury, but instead drew attention to the circumstances of the
injury by questioning Mr. Wood's credibility and characterizing him as the aggressor.
Mac contends Mr. Wood is not credible because it presented two witnesses who
contradicted his testimony regarding previous, similar incidents with co-employees and
customers.
       To the undersigned, who observed all of Mac's witnesses, only Mr. Sullivan
appeared credible. However, he conveyed scant details about the incident between
himself and Mr. Wood. Even if this Court were to accept Mr. Sullivan's account, this
prior incident does not significantly damage Mr. Wood's credibility regarding the events
of January 15, 2015. This is especially true, since Mr. Wise confirmed an altercation on
that date arising from Mr. Wood's employment relationship with Mac.
        The Court finds Mr. McAdams was not credible. Importantly, he did not witness
the incident in question. Further, his testimony of Mr. Wood's prior offenses, except for
the altercation with Mr. Sullivan, lacked detail. Even though Mr. Wood did not object to
these hearsay recitations, the Court must still assess the internal consistency of the
descriptions of these incidents. Mr. McAdams' testimony about the incidents with
Turnberry employees did not specify when and with whom these events occurred, nor did
Mac offer any written contemporaneous documentation of the events. In fact, Mr.
McAdams admitted, under very limited cross-examination, that he provided no written
warnings, and it remains unclear to this Court the number of verbal warnings he allegedly
gave. Having observed Mr. McAdams' demeanor, the court discounts the majority of his
testimony. The Court finds Mr. Wood has met his burden of establishing his injury
occurred in the course and scope of his employment.
       The determinative issue becomes whether Mr. Wood's injury arose primarily out
of his employment. "Arising out of employment" refers to causation. Reeser v. Yellow
                                            5
Freight Sys., Inc., 938 S.W.2d 690, 692 (Tenn. 1997). An injury arises out of
employment when there is a causal connection between the conditions under which the
work is required to be performed and the resulting injury. Fritts v. Safety Nat'! Cas.
Corp., 163 S.W.3d 673, 678 (Tenn. 2005). Stated another way, an injury arises out of
employment when it "has a rational, causal connection to the work." Braden v. Sears,
Roebuck & Co., 833 S.W.2d 496, 498 (Tenn. 1992).

      With regard to causation as it relates to workplace assaults, the Tennessee
Supreme Court recognized the following three categories:

       ( 1) [A]ssaults with an "inherent connection" to employment, such as
       disputes over performance, pay or termination;
       (2) [A]ssaults stemming from "inherently private" disputes imported into
       the employment setting from the claimant's domestic or private life and not
       exacerbated by the employment; and,
       (3) [A]ssaults resulting from a "neutral force" such as random assaults on
       employees by individuals outside the employment relationship.

Woods v. Harry B. Woods Plumbing Co., 967 S.W.2d 768, 771 (Tenn. 1998). The assault
in this matter falls into the third category: It resulted from a neutral force in the form of a
random assault on Mr. Wood by Mr. Wise, an individual outside of his employment with
Mac. The compensability of assaults falling into this third category "depend[ s] on the
facts and circumstances of the employment." Id. at 771.
        Mac cloaked its arguments as a credibility issue, but essentially argued that Mr.
Wood caused the assault by his words and actions, making the event "personal" and
therefore noncompensable. This Court is unpersuaded. The Supreme Court in Woods
explicitly abrogated the aggressor defense. Id. at 772. Further, the primary purpose of
the Workers' Compensation Law is "to afford workers compensation for job related
injuries regardless of fault." Duncan v. State, No. E2003-01898-WC-R3-CV, 2004 Tenn.
LEXIS 676, at *7-8 (Tenn. Workers' Comp. Panel Aug. 27, 2004); see Tenn. Code Ann.
§ 50-6-103(a) (2014) ("Every employer and employee subject to this chapter, shall,
respectively, pay and accept compensation for personal injury or death by accident
arising primarily out of and in the course of employment without regard to fault as a
cause of the irifury[.] (Emphasis added.))

       Mr. Wood's injuries from the assault bear a rational, causal connection to his work
with Mac because he sustained them while securing a necessary repair on the truck, upon
Mac's direction, so that he could return to his principal duties of driving the truck.
Further, the assault occurred while Mr. Wood attempted to obtain a repair receipt to
provide to Mac. The Court concludes at this time that, as a matter of law, Mr. Wood has
come forward with sufficient evidence that he is likely to prevail at a hearing on the
merits with regard to whether a compensable event occurred.


                                              6
       Having found that Mr. Wood sustained an injury arising primarily out of and in
the course and scope of employment, the Court now turns to Mac's willful misconduct
affirmative defense. The Workers' Compensation Law recognizes that, in some
instances, a worker's willful misconduct can preclude a recovery. See Tenn. Code Ann. §
50-6-110(a)(l) (2014). The willful misconduct defense consists of four elements: (1) the
employee's actual, as opposed to constructive, notice of the rule, (2) the employee's
understanding of the dangers involved in violating the rule, (3) the employer's bona fide
enforcement of the rule, and (4) the employee's lack of a valid excuse for violating the
rule. Mitchell v. Fayetteville Public Utilities, 368 S.WJd 442, 453 (Tenn. 2012). The
burden of establishing the defense rests upon the employer. Tenn. Code Ann. § 50-6-
110(b) (2014).

        The Court concludes that Mac's affirmative defense fails. Mac provided no clear
proof of a "rule," other than supposed warnings from Mr. McAdams, which the Court
discounted based on his dubious credibility. Mac failed to introduce evidence of an
employee handbook or any other documentation of the rule's existence. Mac further
failed to demonstrate a bona fide enforcement of such a rule, with regard to Mr. Wood or
any Mac employee. If such enforcement existed, Mac would have discharged Mr. Wood
after the altercation with Mr. Sullivan. In addition, even assuming there was such a rule,
the Court does not find that Mr. Wood violated it.

       With regard to Mr. Wood's requested relief, and in particular, medical benefits,
the Workers' Compensation Law requires an employer to provide medical care, free of
charge to the employee, made reasonably necessary by a work-related injury. See Tenn.
Code Ann. § 50-6-204(a)(l)(A) (2014). Mac complied with this provision until the
denial, which took place, according to Mr. Wood's testimony and the medical records,
before Concentra physicians released him. Mr. Wood is entitled to additional medical
benefits, namely, a follow-up visit to Concentra, so that those physicians may determine
what, if any, medical treatment remains reasonable and necessary.
        As for temporary disability benefits, the Workers' Compensation Law allows
temporary total disability benefits under Tennessee Code Annotated section 50-6-207(1)
(20 14) when the disability is "total" and the employee is "unable to work as a result of a
compensable injury." See Gray v. Cullom Mach., Tool & Die, Inc., 152 S.W.3d 439, 443
(Tenn. 2004); Jewell v. Cobble Construction and Arcus Restoration, No. 2014-05-0003,
2015 TN Wrk. Comp. App. Bd. LEXIS 1, at *21 (Tenn. Workers' Comp. App. Bd. Jan.
12, 2015). The medical records indicate that Summit providers excused Mr. Wood from
work for two days, January 17 and 18, 2015. However, the Workers' Compensation Law
provides for no compensation for the first seven days of disability. Tenn. Code Ann. §
50-6-205(a) (2015). The Concentra physicians did not excuse him from work, but
restricted his work activities. Thus Mr. Wood is not entitled to temporary total disability
benefits.



                                             7
        Tennessee Code Annotated section 50-6-207(2) (2014) provides for temporary
partial disability during the time period in which the injured employee is able to resume
some gainful employment in a disabled condition, but has not reached maximum
recovery. Williams v. Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 Tenn. LEXIS
1032, at *6 (Tenn. Workers' Comp. Panel Nov. 15, 2005); Jewell, 2015 TN Wrk. Comp.
App. Bd. LEXIS 1, at *21. To establish entitlement to temporary partial disability
benefits, the employee has the burden to show he had been assigned temporary work
restrictions that rendered him partially disabled, and the partial disability resulted in a
reduced ability to work because the employer was unwilling or unable to return the
injured worker to work at or above his average weekly wage. Williams, 2005 Tenn.
LEXIS 1032 at *7-8.

       In this case, the medical records show that Concentra providers assigned
temporary work restrictions after Mr. Wood's discharge, the propriety of which was not
raised as an issue, and is not properly before the Court at this time.
IT IS, THEREFORE, ORDERED as follows:

   1. Medical care for Mr. Wood's injuries shall be paid and Mac or its workers'
      compensation carrier shall provide Mr. Wood with additional medical treatment
      with Concentra for these injuries as required by Tennessee Code Annotated
      section 50-6-204 (20 14 ). Medical bills shall be furnished to Mac or its workers'
      compensation carrier by Mr. Wood or the medical providers.

   2. Mr. Wood's request for temporary disability benefits is denied at this time.

   3. This matter is set for an Initial (Scheduling) Hearing on November 5~015, at
      ___Ef-- a.m./p.m.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven business days
      from the date of entry of this Order as required by Tennessee Code
      Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
      Employer must submit confirmation of compliance with this Order to the
      Bureau by email to WCCompliance.Program@tn.gov no later than the
      seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a
      penalty assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn .gov or by calling (615)
      253-1471 or (615) 532-1309.



                                             8
       ENTERED this the 23rd day of September, 2015.




Initial (Scheduling) Hearing:
        An Initial (Scheduling) Hearing has been set with Chief Judge Kenneth M.
Switzer, Court of Workers' Compensation Claims. You must call 615-532-9552 or
toll-free at 866-943-0025 to participate in the Initial Hearing.
       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).


Right to Appeal:
       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:
   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of


                                            9
   lndigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   three business days of the expiration of the time to file a transcript or statement of
   the evidence, specifYing the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within three business days of the filing ofthe appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue( s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         10
                                  CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the Expedited Hearing Order
 Granting Medical Benefits was sent to the following recipients by the following methods
 of service on this the 23rd day of September, 2015.

Name                  Certified   First   Via    Fax      Via     Address
                      Mail        Class   Fax    Number   Email
                                  Mail
Michael Wood, self-   X                                   X       Wood. michael ja mcs(ti).gma il.com;
represented                                                       600 Windy Rd., Mt. Juliet, TN 37122
Chad Jackson,                                             X       Cjackson@ Morganakins.com
Employer/Carrier's
Counsel




                                             enny Shr , Clerk of Court
                                            Court of Workers' Compensation Claims
                                            WC.CourtClerk@tn.gov




                                                11
                                              APPENDIX


Exhibits:

        1.   Medical Records of Michael Wood
        2.   Affidavit ofMichael Wood, July 30, 2015
        3.   First Report of injury, February 3, 2015
        4.   Wage Statement, February 2, 2015
        5.   Notice of Denial, February 5, 2015


Technical record: 1

        1.   Petition for Benefit Determination, Feb. 25, 2015
        2.   Employer's Pre-Mediation Position Statement, March 12, 2015
        3.   Dispute Certification Notice, March 26, 2015
        4.   Request for Expedited Hearing, July 24, 2015
        5.   Employer's Witness and Exhibit List, August 25, 2015
        6.   Employer's Pre-Hearing Brief, August 2, 2015




i The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.




                                                     12